Per Curiam. Michael Smith has filed a motion to substitute Alvin D. Clay as his attorney in place of William R. Simpson, Jr., on the appeal of his conviction in the Pulaski County Circuit Court, Seventh Division. On February 3, 1997, William R. Simpson, Jr., was appointed counsel for appellant by the trial judge, who found that appellant was unable to obtain effective representation of counsel without substantial financial hardship to himself or his family after appellant filed an affidavit of indigency. Accordingly, appellant received a trial transcript paid for by the State of Arkansas.  It now appears that appellant has been able to retain private counsel by whom he is willing to be represented (Alvin Clay). Therefore, we remand the case to the trial judge who entered the finding of indigency so that the cost of the transcript can be assessed against appellant and ordered paid by him. Upon payment of that cost, the trial court is directed to grant appellant’s motion for substitution of counsel. Appellant’s brief will be due in this court within thirty days from the date that the trial court grants the motion for substitution of counsel. Pittman and Roaf, JJ., would certify to Supreme Court.